J-S38014-21


                            2022 PA Super 81

 KATHYRN A. CONSTANTAKIS               :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 BRYAN ADVISORY SERVICES, LLC          :
 AND RICHARD G. BRYAN                  :
                                       :   No. 533 WDA 2021
                   Appellants          :
                                       :
 WILLIAM VESCIO AND BRYAN              :
 VESCIO                                :
           v.                          :
                                       :
                                       :
 BRYAN ADVISORY SERVICES, LLC          :
 AND RICHARD G. BRYAN                  :
                                       :
                   Appellants          :

              Appeal from the Order Entered April 21, 2021
    In the Court of Common Pleas of Allegheny County Civil Division at
                        No(s): GD-21-001965,
                            GD-21-002478

 KATHYRN A. CONSTANTAKIS               :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 BRYAN ADVISORY SERVICES, LLC          :
 AND RICHARD G. BRYAN                  :
                                       :   No. 1034 WDA 2021
                   Appellants          :
                                       :
 WILLIAM VESCIO AND BRYAN              :
 VESCIO                                :
           v.                          :
                                       :
                                       :
                                       :
J-S38014-21


    BRYAN ADVISORY SERVICES, LLC                 :
    AND RICHARD G. BRYAN                         :
                                                 :
                       Appellants

                 Appeal from the Order Entered April 21, 2021
       In the Court of Common Pleas of Allegheny County Civil Division at
                           No(s): GD-21-001965,
                               GD-21-002478


BEFORE:      BENDER, P.J.E., DUBOW, J., and COLINS, J.*

OPINION BY BENDER, P.J.E.:                                 FILED: MAY 5, 2022

        Richard G. Bryan (“Mr. Bryan”) and Bryan Advisory Services, LLC

(“BAS”) (collectively “Appellants”) appeal from the orders entered by the

Court of Common Pleas of Allegheny County on April 21, 2021, granting the

requests for emergency special relief in the form of preliminary injunctions

filed by Kathryn A. Constantakis and Bryan Vescio (collectively “Appellees”).

After careful review, we affirm in part, reverse in part, and remand with

instructions.1



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1  On March 18, 2022, Faegre Drinker Biddle & Reath LLP (“Faegre Drinker”)
filed a petition to withdraw as counsel for Appellants, which was deferred to
this panel. Faegre Drinker assures that good cause exists for the filing of its
petition pursuant to Pennsylvania Rule of Professional Conduct 1.16(b)(5)-(6).
See Pa. Rule of Prof. Conduct 1.16(b)(5), (6) (providing that “a lawyer may
withdraw from representing a client if … the client fails substantially to fulfill
an obligation to the lawyer regarding the lawyer’s services and has been given
reasonable warning that the lawyer will withdraw unless the obligation is
fulfilled[,]” or if “the representation will result in an unreasonable financial
burden on the lawyer or has been rendered unreasonably difficult by the
client”). We remand this petition for consideration by the trial court.

                                           -2-
J-S38014-21



     The trial court summarized the relevant factual and procedural

background of these matters in its Pa.R.A.P. 1925(a) opinion, as follows:

     I.    The Parties

     [BAS] is a limited liability company dually incorporated under the
     laws of the Commonwealth of Pennsylvania, with a registered
     business address at 125 Technology Drive, Suite 105,
     Canonsburg, Washington County, Pennsylvania 15057. Mr. Bryan
     is President and Chief Compliance Officer of Bryan Funding, Inc.,
     which is under common control with BAS, and both are owned by
     Mr. Bryan.

     … Kathryn A. Constantakis (“Ms. Constantakis”), William Vescio
     and Bryan Vescio[] are all associated through Vescio Asset
     Management, LLC (“VAM”), a limited liability company located at
     Waterfront II Office Building, 2100 Georgetown Drive, Suite 304,
     Sewickley, [Pennsylvania] 15243.        Ms. Constantakis is an
     Investment Adviser Representative (“IAR”).        She has been
     employed with VAM since October 2012[,] in her role as a Senior
     Portfolio Manager. William Vescio is the sole owner and managing
     member of VAM. Bryan Vescio is the Vice President of Operations
     and Investment Manager at VAM, and the son of William Vescio.

     II.   Factual and Procedural Background

     VAM is currently identified as a branch office of Bryan Funding,
     Inc. From approximately August 2010 until January 2021, VAM
     provided investment management services to clients through
     BAS, an [sic] Securities Exchange Commission (“SEC”)-Registered
     Investment Adviser (“RIA”).      As the RIA under which VAM
     operated, BAS provided VAM with compliance services, including
     receiving payments from VAM clients and monitoring VAM emails
     under bryanfunding.com.          Other than its supervisory
     responsibilities, BAS was not involved in the day-to-day
     investment management services that VAM provides.

     Ms. Constantakis is the Senior Portfolio Manager at VAM, and as a
     condition of her employment, BAS directed Ms. Constantakis to
     register with [the] Financial Industry Regulatory Authority




                                    -3-
J-S38014-21


       (“FINRA”) as a broker.[2] Ms. Constantakis thereafter registered
       with FINRA as a broker from April 2016 through November 2019[,]
       until Bryan Funding, Inc. terminated its registration as a broker-
       dealer and the registration of Ms. Constantakis as a broker. As
       noted above, William Vescio is the sole owner and managing
       member of VAM, and Bryan Vescio is the Vice President of
       Operations and Investment Manager at VAM.

       In approximately December [of] 2020, VAM applied for
       registration as an RIA. VAM intended to establish itself as a new
       advisory firm separate and independent from BAS. In tandem
       with that process, the administrative assistant of VAM created new
       firm letterhead, e-mail addresses, and prototype invoices in
       anticipation of its eventual registration so that all invoices would
       be ready for finalization when VAM received its SEC registration.
       VAM’s administrative assistant sent the prototype invoices for
       review using the BAS interoffice e-mail. Mr. Bryan was able to
       access and view the prototypes in the email. Upon seeing the
       protype [sic] invoices, Mr. Bryan and BAS were alarmed, and
       subsequently conducted a physical audit of VAM’s office.
       According to Mr. Bryan, if those invoices had actually been sent to
       BAS clients, BAS clients would have been defrauded into diverting
       fees to VAM that were contractually owed to BAS.

       On or about January 13, 2021, Appellees learned that Mr. Bryan
       filed [Uniform Termination Notices for Securities Industry
       Registration (“Form U5”)3] accusing William Vescio, Bryan Vescio,
       and Ms. Constantakis of unspecified SEC violations. The Form U5s
       contain allegations that William Vescio, Bryan Vescio, and Ms.
       Constantakis actually sent out the protype [sic] invoices with
       intent to defraud clients. Mr. Bryan also filed an Investment
____________________________________________


2“FINRA is responsible for regulatory oversight of all securities firms that do
business with the public[] and has the power to initiate a disciplinary
proceeding against any FINRA member for violating any FINRA rule.”
NASDAQ OMX PHLX, Inc. v. PennMont Secs., 52 A.3d 296, 310 (Pa.
Super. 2012) (internal citation, quotation marks, and ellipses omitted).

3 FINRA requires the use of Form U5 to update the Investment Adviser
Registration Depository (“IARD”), “an electronic filing system for investment
advisers sponsored by the SEC and [the] North American Securities
Administrators Association (‘NASAA’),” regarding the termination of IARs and
the reason for their termination. Appellants’ Brief, 10/1/21, at 5-6 (citations
omitted).

                                           -4-
J-S38014-21


     Adviser Public Disclosure (“IAPD”) concerning Ms. Constantakis.
     The IAPD explains that a termination is disclosed when the IAR
     was discharged after allegations were made that accused the IAR
     “of violating investment-related statutes, regulations, rules or
     industry standards of conduct; fraud or the wrongful taking of
     property….” The IAPD which Mr. Bryan filed for Ms. Constantakis
     contains essentially the same allegations as the Form U5s. Like
     the Form U5, the IAPD is publicly available.

     BAS and Mr. Bryan blocked VAM’s ability to access any of its client
     accounts and left VAM without a platform on which to operate,
     effectively halting the ability of Appellees to provide direct
     financial services and fulfill fiduciary obligations to clients.
     Additionally, BAS and Mr. Bryan wrote letters to VAM’s clients
     informing them that it had terminated the employment of William
     Vescio, Bryan Vescio and Ms. Constantakis. On or about January
     21, 2021, VAM finalized its registration with the SEC as an
     investment adviser.

     On March 8, 2021, William and Bryan Vescio filed a complaint at
     GD[-]21-001965, which alleged breach of contract, tortious
     interference with contractual relations, and defamation. Then, on
     March 17, 2021, Ms. Constantakis filed a complaint at GD[-]21-
     002478, which also alleged a count of tortious interference with
     contractual relations and another count of defamation. Both
     complaints name [BAS] and [Mr.] Bryan as defendants.

     Appellees maintain that, as a result of the allegations in the Form
     U5s and the IAPD, Appellants are (1) interfering with current and
     potential future contractual relations with clients; (2) interfering
     with Appellees’ ability to obtain IAR registration with VAM or
     another RIA; (3) interfering with the ability of Appellees to be
     approved by an investment management platform to service such
     clients; (4) interfering with Appellees’ ability to obtain
     employment (presently or in the future) that requires FINRA or
     IAR registration or approval; and (5) generally interfering with
     Appellees’ professional reputation in a manner that does, and will,
     interfere with their ability to be employed.

     On March 31, 2021, this court consolidated the actions at GD[-
     ]21-001965 and GD[-]21-002478, and assigned them upon




                                    -5-
J-S38014-21


       motion to the Commerce and Complex Litigation Center.[4]
       Thereafter, this court held a multi-day evidentiary hearing on
       Appellees’ motions for special injunctive relief.         During the
       hearing, despite having several months to investigate the
       allegations contained in the Form U5s and the IAPD, this court
       found that Appellants failed to present any evidence that Bryan
       Vescio or Ms. Constantakis violated any investment-related
       statutes, regulations, rules, and/or industry standards of conduct.
       Additionally, this court found that, even if the VAM prototype
       invoices were sent out to BAS clients prior to the filing of the Form
       U5s and IAPD report, Appellants failed to demonstrate that Bryan
       Vescio or Ms. Constantakis had anything to do with the alleged
       event. Beyond valuing accounts and verifying fee calculations,
       Bryan Vescio demonstrated that he had no involvement in creating
       or sending invoices to clients: [H]e never saw them and did not
       have authority to prepare or transmit them. Similarly, Ms.
       Constantakis demonstrated that she never created, sent, or
       collected invoices in the name of VAM. Finally, Mr. Bryan’s text
       messages demonstrate that he was willing to amend the Form U5s
       so long as the parties came to an agreement, and Mr. Bryan could
       somehow recapture William Vescio’s and VAM’s clients.

       On April 21, 2021, following the conclusion of the multi-day
       hearing, this court granted Ms. Constantakis’[s] and Bryan
____________________________________________


4 Although the trial court purported to consolidate Appellees’ two separate
cases, complete consolidation could not have occurred because there is no
complete identity of parties in these cases. See Malanchuk v. Tsimura, 137
A.3d 1283, 1288 (Pa. 2016) (“[C]omplete consolidation (or merger or fusion
of actions) does not occur absent a complete identity of parties and claims;
separate actions lacking such overlap retain their separate identities and
require distinct judgments; these principles pertain equally to appealability
determinations; and they continue to operate even in the face of an order
purporting to consolidate the actions ‘for all purposes.’”); Azinger v.
Pennsylvania R. Co., 105 A. 87, 88 (Pa. 1918) (“Where separate actions in
favor of or against two or more persons have arisen out of a single transaction,
and the evidence by which they are supported is largely the same, although
the rights and liabilities of parties may differ, it is within the discretion of the
trial judge to order all to be tried together, though in every other respect the
actions remain distinct and require separate verdicts and judgments.”). Thus,
we conclude the trial court properly exercised its discretion in consolidating
these two matters for administrative convenience, but because the parties are
not identical, the consolidation order does not supplant the requirement for
the entry of separate judgments in each case.

                                           -6-
J-S38014-21


       Vescio’s requests for injunctive relief. The injunctions enjoined
       Appellants from making false, unsubstantiated, and defamatory
       statements about Ms. Constantakis and Bryan Vescio. This court
       further ordered that the defamatory language in the Form U5s and
       IAPD be expunged, and required Appellants to file neutral,
       amended Form U5s for Ms. Constantakis and Bryan Vescio, as well
       as a neutral, amended IAPD for Ms. Constantakis.[5]

       On April 29, 2021, Appellants appealed to the Superior Court of
       Pennsylvania from the [Injunction Orders].[6] On May 17, 2021,
       Appellants filed their Statement of Errors Complained of on
       Appeal.

Trial Court Opinion (“TCO”), 8/17/21, at 1-5 (unnecessary capitalization and

footnote omitted).

       On July 16, 2021, this Court directed Appellants to show cause as to

why this appeal should not be quashed in whole or in part as to the claims

stemming from GD-21-001965, where no notice of appeal was filed on that
____________________________________________


5 The trial court entered three separate orders dated April 21, 2021, granting
relief with respect to each plaintiff. The orders as to William Vescio and Bryan
Vescio were entered on both dockets. The order as to Ms. Constantakis was
only entered at GD-21-002478. The order regarding William Vescio is not at
issue in this appeal. We further note that the orders regarding Bryan Vescio
and Ms. Constantakis (“the Injunction Orders”) contain almost identical
language, granting Appellees’ motions for emergency special relief, enjoining
Appellants “from making false, unsubstantiated, and defamatory statements”
about Appellees, and requiring Appellants to replace the “defamatory
language” in the Form U5s with “neutral, amended Form U5[s] … in
accordance with Schedule A” attached to the orders, except that the order
pertaining to Ms. Constantakis also requires Appellants to file a neutral,
amended IAPD.

6  Appellants filed only one notice of appeal at GD-21-002478, which was
docketed by this Court at 533 WDA 2021. The notice includes both trial court
docket numbers and purports to appeal from the orders pertaining to both
Bryan Vescio and Ms. Constantakis. The notice further indicates that it was
filed at GD-21-002478 “pursuant to the consolidation order of the Court of
Common Pleas and the instructions of the Department of Court Records.” See
Appellants’ Notice of Appeal, 4/29/21, at 1.

                                           -7-
J-S38014-21



docket, for failure to comply with Pennsylvania Rule of Appellate Procedure

341(a) and its Note. See Per Curiam Order (“Rule to Show Cause”), 7/16/21

(single page) (citing Pa.R.A.P. 341, Official Note (“Where … one or more orders

resolves issues arising on more than one docket or relating to more than one

judgment, separate notices of appeals must be filed.”); Commonwealth v.

Walker, 185 A.3d 969, 977 (Pa. 2018) (confirming that failure to comply with

Rule 341(a) and its Note shall result in quashal of the appeal)).7, 8

       In response, Appellants averred that the trial court and the parties have

treated these matters as one case from the beginning.          See Appellants’




____________________________________________


7 Since the issuance of the Rule to Show Cause, our Supreme Court has
expressly overruled the statements in its Walker opinion that indicate the
failure to file separate appeals in compliance with Rule 341(a) “requires the
appellate court to quash the appeal.” Commonwealth v. Young, 265 A.3d
462, 477 n.19 (Pa. 2021) (emphasis in original). The Young Court clarified:
“Rule 341 requires that when a single order resolves issues arising on more
than one docket, separate notices of appeal must be filed from that order at
each docket; but, where a timely appeal is erroneously filed at only one
docket, Rule 902 permits the appellate court, in its discretion, to allow
correction of the error, where appropriate.” Id. at 477.
8 In the Rule to Show Cause, we acknowledged our Supreme Court’s recent
clarification that “filing a single notice of appeal from a single order entered
at the lead docket number for ‘consolidated civil matters where all record
information necessary to adjudication of the appeal exists, and which involves
identical parties, claims and issues, does not run afoul of Walker, Rule 341,
or its Official Note.’” Rule to Show Cause (single page) (quoting Always Busy
Consulting, LLC v. Babford & Company, Inc., 247 A.3d 1033, 1043 (Pa.
2021)). Moreover, we noted, “it does not appear that these cases involve
identical parties, claims and issues.” Id.


                                           -8-
J-S38014-21



Response to Rule to Show Cause, 7/28/21, at 1-2 (unpaginated).9 In fact,

Appellants state that “less than a month after the complaints were filed, the

[c]ourt directed the cases to be consolidated (not coordinated or otherwise

administratively linked), and GD-21-002478 was designated as the lead

docket.”    Id. at 1 (unpaginated).10          Importantly, Appellants noted that,

following consolidation but prior to the entry of the orders from which they

appeal, the Allegheny County Department of Court Records rejected their

attempted filings at the secondary docket of GD-21-001965.             See id. at

Exhibit E (“Rejection Notice”) (indicating that the case had been consolidated

at GD-21-002478 and informing Appellants’ counsel that his attempted filing

at GD-21-001965 was rejected because “once a case is consolidated, the

pleadings must only be filed at the lead case number”). Moreover, Appellants’

counsel indicated that he contacted the Department of Court Records in

preparation for the filing of Appellants’ notice(s) of appeal and was instructed


____________________________________________


9   Appellants explained, “the Plaintiffs at both dockets brought the same
challenges to the same alleged conduct of the same Defendants-Appellants.”
Id. at 1 (unpaginated). “The allegations arise out of the same series of
events…. [T]he parties are pursuing the same causes of action, and the court
filings have been mirrored in both actions.” Id.

10  We observe that some confusion was created by the trial court’s
“consolidation” of these cases. Following entry of the consolidation order on
each docket, some documents were filed at only GD-21-001965, some only at
GD-21-002478, and others were filed at both dockets. Although not explicitly
stated in its order, it does appear that the trial court intended to designate
GD-21-002478 as the lead case. See Docket No. GD-21-001965 at 1
(reflecting the following notation in the upper righthand corner: “Case
Consolidated at GD-21-002478[.]”).

                                           -9-
J-S38014-21



to file only a single notice at GD-21-002478, the lead case number. Id. at 2

(unpaginated). Hence, Appellants requested that we not quash their appeal,

as they “acted in accordance with the information received from the

Department of Court Records and within the physical constraint of being able

to file only on docket GD-21-002478.” Id. (citing Always Busy Consulting,

LLC, 247 A.3d at 1042 (concluding that where the appellant’s attempt to file

separate notices of appeal at separate docket numbers was rejected by the

court on the basis that all filings must be made at the lead docket number in

consolidated matters, such circumstances constitute “a breakdown in court

operations that ordinarily would preclude quashal”)).

      Based on Appellants’ response, this Court discharged the rule to show

cause and referred the issue to this panel. Per Curiam Order, 9/2/21 (single

page). The discharge order further directed the trial court prothonotary “to

enter the notice of appeal filed at GD-21-002478 on the docket for GD-21-

001965[,] on or before September 15, 2021.”             Id.   The trial court

prothonotary complied. Upon receipt of the notice of appeal docketed at GD-

21-001965, this Court assigned that appeal a separate docket number (1034

WDA 2021). We then consolidated the appeals at 533 and 1034 WDA 2021

by per curiam order dated September 27, 2021. See Pa.R.A.P. 513 (“[W]here

the same question is involved in two or more appeals in different cases, the

appellate court may, in its discretion, order them to be argued together in all

particulars as if but a single appeal.”).




                                      - 10 -
J-S38014-21



       We now consider whether Rule 341(a) and Walker require quashal of

this appeal.     While we agree with Appellants that a breakdown in court

operations occurred here,11 Appellants have failed to convince us the

exception to Walker established in Always Busy Consulting, LLC, extends

to this matter where there is no complete identity of parties and, thus, no

consolidation of the underlying cases.             See Young, 265 A.3d at 464-65

(concluding the exception to the Walker rule enunciated in Always Busy

Consulting, LLC, “is not broad enough to encompass the present matter[,]”

where the appeal arises from the prosecution of two defendants proceeding

at multiple docket numbers for each defendant and where the trial court

consolidated the docket numbers for trial purposes only);12 Always Busy

Consulting, LLC, 247 A.3d at 1043 (distinguishing consolidated cases

involving complete identity of parties and claims from Walker); Malanchuk,

137 A.3d at 1288 (requiring complete identity of parties and claims for true

consolidation of cases).


____________________________________________


11  See Always Busy Consulting, LLC, supra; Commonwealth v.
Stansbury, 219 A.3d 157, 160 (Pa. Super. 2019) (concluding that
misstatements by the PCRA court as to the manner the appellant could
effectuate an appeal from the PCRA court’s order amounted to “a breakdown
in court operations”).

12 The Young Court emphasized that “parties are not permitted unilaterally to
consolidate matters for appellate review by filing a single notice of appeal from
an order arising on multiple dockets…. [C]onsolidation is a determination that
must be made by the appellate court, at its discretion, absent a stipulation by
all parties to the several appeals.” Young, 265 A.3d at 474 (citing Always
Busy Consulting, LLC, 247 A.3d at 1042).

                                          - 11 -
J-S38014-21



      Nevertheless, the Young Court stated, “there is another rule with a role

to play in matters like this one: Pa.R.A.P. 902 (manner of taking appeal).”

Young, 265 A.3d at 475. Rule 902 provides:

      Failure of an appellant to take any step other than the timely filing
      of a notice of appeal does not affect the validity of the appeal, but
      it is subject to such action as the appellate court deems
      appropriate, which may include, but is not limited to, remand of
      the matter to the lower court so that the omitted procedural step
      may be taken.

Pa.R.A.P. 902. The rule was revised in 1986 to reflect a change in approach

to formal defects. See id. at Note (“The reference to dismissal of the appeal

has been deleted in favor of a preference toward[] remanding the matter to

the lower court so that the omitted procedural step may be taken, thereby

enabling the appellate court to reach the merits of the appeal.”).

      In considering the Commonwealth’s request for an opportunity to

amend its notice of appeal to include a separate notice for each lower court

number in compliance with Walker, the Young Court acknowledged that

“nothing practical is achieved by the reflexive quashal of appeals for easily

corrected, non-jurisdictional defects. Indeed, Rule 902 is designed specifically

to eliminate such quashals as it eliminates the ‘trap’ of failure to perfect an

appeal by making timely notices of appeal ‘self-perfecting.’” Young, 265 A.3d

at 477 (citing Pa.R.A.P. 902, Note; some internal quotation marks omitted).

The Court further opined:

      We realize permitting parties to rectify non-jurisdictional
      procedural missteps relating to notices of appeal will, for all
      practical purposes, largely blunt the bright-line rule the Walker
      Court sought to impose with respect to Rule 341(a). However, as

                                     - 12 -
J-S38014-21


      we also expressly noted in Walker, “[p]rocedural rules should be
      construed to give effect to all their provisions, and a single rule
      should not be read in a vacuum, especially where there is a
      relationship between different rules.”

Id. at 477 (quoting Walker, 185 A.3d at 976 (citations omitted)).

      Moreover, this Court has established that we may overlook the

requirements of Walker where a breakdown occurs in the court system and

a defendant was misinformed or misled regarding his appellate rights. See

Commonwealth v. Larkin, 235 A.3d 350, 354 (Pa. Super. 2020); see also

Commonwealth v. Stansbury, 219 A.3d 157, 160 (Pa. Super. 2019) (“We

have many times declined to quash an appeal when the defect resulted from

an appellant’s acting in accordance with misinformation relayed to him by the

trial court.”).

      In light of Young and having determined that Appellants’ failure to file

a separate notice of appeal at GD-21-001965 in compliance with Rule 341(a)

was the result of a breakdown in court operations, we decline to quash this

appeal. Additionally, because the trial court has already complied with this

Court’s directions to correct the procedural missteps regarding Appellants’

appeal from the order entered at GD-21-001965, we need not remand for the

filing of amended notices of appeal or other corrective action and, thus, we

proceed with addressing the merits of Appellants’ claims.

      Herein, Appellants present the following issues for our review:

      1. Did the [trial court] err by granting preliminary injunctions for
         alleged defamation in contravention of Art. I, § 7 of the
         Pennsylvania Constitution and the First Amendment of the
         Constitution of the United States?


                                     - 13 -
J-S38014-21


      2. Did the [trial court] err when it ordered … [BAS] to file
         amended Form[] U5[s] that contain objectively false
         statements, even according to Ms. Constantakis’[s] and
         [Bryan] Vescio’s pleadings, where those filings would subject
         BAS to potential regulatory consequences?

      3. Did the [trial court] err by finding that Ms. Constantakis and
         [Bryan] Vescio satisfied the requirements for a mandatory
         preliminary injunction under Summit Towne Centre[, Inc.]
         v. Shoe Show of Rocky Mount, Inc[.], 828 A.2d 995 (Pa.
         2003)[,] and Big Bass Community Association v. Warren,
         950 A.2d 1137 (Pa. Cmwlth. 2008)?

Appellants’ Brief at 4.

                 I.       Constitutionality of Injunction Orders

      We first examine Appellants’ claim regarding the constitutionality of the

Injunction Orders entered against them by the trial court.       As Appellants’

challenge presents questions of law, our standard of review is de novo and

our scope of review is plenary. S.B. v. S.S., 243 A.3d 90, 104 (Pa. 2020)

(citing Gentile v. State Bar of Nevada, 501 U.S. 1030, 1038 (1991)

(acknowledging that where First Amendment issues are raised, “an appellate

court has an obligation to make an independent examination of the whole

record in order to make sure that the judgment does not constitute a forbidden

intrusion on the field of free expression”) (internal quotation marks and

citation omitted)).

      Preliminarily, we note Article I of the Pennsylvania Constitution consists

of the Pennsylvania Declaration of Rights, which affirms that all citizens “have

certain inherent and indefeasible rights[.]” Pa. Const. Art. I, § 1. Among

those inherent rights are those delineated in Section 7, which addresses

“Freedom of press and speech; libels[,]” and provides:

                                      - 14 -
J-S38014-21


       The free communication of thoughts and opinions is one of the
       invaluable rights of man, and every citizen may freely speak, write
       and print on any subject, being responsible for the abuse of that
       liberty.

Pa. Const. Art. I, § 7.13 In comparison, the text of the First Amendment of

the federal Constitution provides, in relevant part, that, “Congress shall make

no law respecting an establishment of religion, or prohibiting the free exercise

thereof; or abridging the freedom of speech, or of the press….” U.S. Const.

Amend. I. “It is well settled that a state may provide through its constitution

a basis for the rights and liberties of its citizens independent from that

provided by the [f]ederal Constitution, and that the rights so guaranteed may

be more expansive than their federal counterparts.”           Commonwealth v.

Tate, 432 A.2d 1382, 1387 (Pa. 1981). Because our Supreme Court has long

recognized Article I, Section 7 as providing broader freedom of expression

than the federal Constitution, we focus our analysis herein on the Pennsylvania

Constitution. See Pap’s A.M. v. City of Erie, 812 A.2d 591, 603 (Pa. 2002);


____________________________________________


13 The last sentence of Article I, Section 7, which is cited in part by Appellants
infra, is omitted above, as it was declared contrary to the federal Constitution
in Commonwealth v. Armao, 286 A.2d 626 (Pa. 1972). That sentence read:

       No conviction shall be had in any prosecution for the publication
       of papers relating to the official conduct of officers or men in public
       capacity, or to any other matter proper for public investigation or
       formation, where the fact that such publication was not
       maliciously or negligently made shall be established to the
       satisfaction of the jury; and in all indictments for libels the
       jury shall have the right to determine the law and the facts,
       under the discretion of the court, as in other cases.

Id. at 632 (emphasis added).

                                          - 15 -
J-S38014-21



Bureau of Professional and Occupational Affairs v. State Bd. of

Physical Therapy, 728 A.2d 340, 343-44 (Pa. 1999).

       First, Appellants assert that the Injunction Orders, which enjoin them

from making false, unsubstantiated, and defamatory statements about

Appellees and direct them to file neutral, amended Form U5s and an amended

IAPD, constitute “unconstitutional prior restraints under both the Pennsylvania

and federal constitutions.”       Appellants’ Brief at 27.14    In support of their

argument, Appellants cite a string of cases upholding the long-established

prohibition of prior restraint on the exercise of an individual’s right to freely

communicate thoughts and opinions.             See id. at 29-30 (citing, inter alia,

Willing v. Mazzocone, 393 A.2d 1155 (Pa. 1978); Franklin Chalfont

Associates v. Kalikow, 573 A.2d 550 (Pa. Super. 1990); Long v. 130

Market St. Gift & Novelty of Johnstown, 440 A.2d 517 (Pa. Super. 1982)).

       Appellants’ argument relies heavily on Willing, in which the Court

emphasized that Article I, Section 7 is designed “[t]o prohibit the imposition

of prior restraints upon the communications of thoughts and opinions, leaving

the utterer liable only for an abuse of the privilege.” Willing, 393 A.2d at

1157 (quoting Goldman Theatres, Inc. v. Dana, 173 A.2d 59, 62 (Pa.

1961)). As summarized by the trial court:


____________________________________________


14  We observe that while Appellants claim the trial court’s granting of
preliminary injunctive relief violated both the Pennsylvania and federal
Constitutions, Appellants focus on Article I, Section 7 in the argument section
of their brief.

                                          - 16 -
J-S38014-21


     In Willing, two lawyers, Carl M. Mazzocone and Charles F. Quinn
     (“the Lawyers”), filed a lawsuit against a former client, Helen
     Willing (“Ms. Willing”). [Willing, 393 A.2d] at 1156. The Lawyers
     previously assisted Ms. Willing with a workmen’s compensation
     matter.    Ms. Willing believed that the Lawyers engaged in
     misconduct while representing her. Id. In order to protest the
     Lawyers’ alleged misconduct, Ms. Willing crafted a “sandwich-
     board” sign. Id. On the sign, Ms. Willing hand[-]lettered the
     following: LAW FIRM of QUINN MAZZOCONE Stole money from me
     and Sold-me-out-to-the INSURANCE COMPANY. Id. On two
     separate days, Ms. Willing wore the “sandwich-board” sign and
     demonstrated in public by marching back and forth along a well-
     traveled pedestrian walkway between two court buildings for
     several hours each day. Id. As she marched, Ms. Willing also
     pushed a shopping cart with an American flag on it, continuously
     rang a cow bell, and blew a whistle to attract as much attention
     as possible. Id. With their lawsuit, the Lawyers sought to enjoin
     Ms. Willing from engaging in further demonstration. Id.

     The trial court held multiple hearings and ultimately concluded
     that Ms. Willing failed to present any evidence to support her
     misconduct allegations against the Lawyers. Accordingly, the trial
     court issued an injunction that precluded Ms. Willing from “further
     unlawful demonstration, picketing, carrying placards which
     contain defamatory and libelous statements and or uttering,
     publishing and declaring defamatory statements against … [the
     Lawyers].” Id. at 1157. The Superior Court affirmed the trial
     court’s decision on appeal. Id. However, the Superior Court
     modified the injunction to read, “Helen R. Willing, be and is
     permanently enjoined from further demonstrating against and/or
     picketing Mazzocone and Quinn, Attorneys-at-Law, by uttering or
     publishing statements to the effect that Mazzocone and Quinn,
     Attorneys-at-Law stole money from her and sold her out to the
     insurance company.” Id. The Supreme Court of Pennsylvania
     granted Ms. Willing’s petition for allowance of appeal and reversed
     the lower courts’ decisions.

     In reversing the lower courts’ decisions, the Supreme Court of
     Pennsylvania reasoned that Art. I, § 7 of the Pennsylvania
     Constitution is “intended to prohibit prior restraint on
     Pennsylvanians’ right to speak.” Id. The Court clarified that the
     lower courts’ orders violated Pennsylvania’s prohibition on prior
     restraints because the orders precluded Ms. Willing from speaking
     her opinion freely in the future. Id. at 1157-58. The Court
     explained that injunctive relief that prohibits future speech

                                   - 17 -
J-S38014-21


       violates the Pennsylvania Constitution, “regardless of whether
       that opinion is based on fact or fantasy regarding [the Lawyers’]
       professional integrity….” Id. at 1158.

TCO at 6-8 (capitalization in original).

       In support of its granting of injunctive relief in the present matter, the

trial court asserts that it “by no means aims to diminish the importance of

Appellants’ constitutional rights to freedom of speech[;]” however, it attempts

to justify its decision by distinguishing this matter from Willing. Id. at 8.

The trial court opined:

       First, unlike Willing, this court’s injunctive orders do not involve
       prior restraints on speech.[15] In general, prior restraints on
       speech involve some kind of control over speech prior to any
       publication of the speech at issue. See Times Film Corp. v. City
       of Chicago, 365 U.S. 43, 45-46 (1961). Thus, a system of prior
____________________________________________


15The trial court acknowledged that its injunctive orders are comprised of two
aspects. The first portion of its orders enjoins Appellants from making false,
unsubstantiated, and defamatory statements about Ms. Constantakis and
Bryan Vescio. The second dictates that the defamatory language in the Form
U5s and IAPD be expunged and requires Appellants to file neutral, amended
Form U5s for Ms. Constantakis and Bryan Vescio, and a neutral, amended
IAPD for Ms. Constantakis. See id. at 8 n.3. The trial court explained:

       The second aspect is the principal means of relief this [c]ourt
       determined is necessary in this case, as the current Form U5s and
       the IAPD effectively prevent Ms. Constantakis and Bryan Vescio
       from working in the investment industry entirely. This [c]ourt
       determined the second aspect is not a prior restraint for the
       reasons contained in this opinion. While this [c]ourt believes the
       first aspect of the injunction orders is merely an extension of the
       second aspect, to the extent that the first aspect of this [c]ourt’s
       order could be considered a prior restraint on future speech, this
       [c]ourt invites the Superior Court to modify the order as it deems
       necessary.

Id.


                                          - 18 -
J-S38014-21


     restraint is one that would prevent the communication of speech
     from occurring in the first instance. See id. In Willing, the
     Supreme Court of Pennsylvania cited to Blackstone when it
     discussed the history of the Pennsylvania Constitution and the
     importance of Pennsylvania’s prohibition on prior restraints. See
     Willing, 393 A.2d at 1157-58. Specifically, the Court cited the
     following passage from Blackstone:

        The liberty of the press is indeed essential to the nature of
        a free state; but, this consists of laying no previous
        restraints upon publications, and not in freedom from
        censure for criminal matter when published. Every
        freeman had an undoubted right to lay what sentiments he
        please before the public; to forbid this is to destroy the
        freedom of the press; but if he publishes what is
        improper, mischievous, or illegal, he must take the
        consequence of his own temerity.

     Id. at 1158 (emphasis added).            The Court’s reference to
     Blackstone demonstrates not only that prior restraints are
     essential to the nature of a free state, but also that post restraints
     are treated differently than prior restraints. Id. Notably, once
     speech has been published, the speech and/or the speaker are no
     longer immune from consequences, including censure.                Id.
     Indeed, Art. I, § 7 of the Pennsylvania Constitution also makes
     this distinction clear, as it embodies Blackstone’s commentary by
     providing that “[t]he free communication of thoughts and opinions
     is one of the invaluable rights of man, and every citizen may freely
     speak, write and print on any subject, being responsible for the
     abuse of that liberty.” Pa. Const. Art. I, § 7 (emphasis added).

     Here, Appellants filed the Form U5s and the IAPD prior to this
     court’s granting injunctive relief. Because Appellants[] already
     published the Form U5s and the IAPD, this court’s orders are
     better categrized [sic] as post restraints on speech, rather than
     prior restraints. Here, this court issued the post restraints on
     speech, and required Appellants[] to amend and update the Form
     U5s and the IAPD with regard to Bryan Vescio and Ms.
     Constantakis, only after a multi-day evidentiary hearing, at which
     Appellants produced no evidence that Bryan Vescio or Ms.
     Constantakis     violated    any     investment-related   statutes,
     regulations, rules, and/or industry standards of conduct. This
     court found that, even if the VAM prototype invoices were sent out
     to BAS clients prior to the filing of the Form U5s and IAPD report
     (a fact which is still questionable)[,] Appellants failed to

                                    - 19 -
J-S38014-21


      demonstrate that Bryan Vescio or Ms. Constantakis had anything
      to do with that alleged event. Beyond valuing accounts and
      verifying fee calculations, Bryan Vescio demonstrated that he had
      no involvement in creating or sending invoices to clients: [H]e
      never saw them and did not have authority to prepare or transmit
      them. Similarly, Ms. Constantakis demonstrated that she never
      created, sent, or collected invoices in the name of VAM. Moreover,
      Mr. Bryan’s text messages demonstrate that he was willing to
      amend the filings so long as the parties came to an agreement,
      and Mr. Bryan could somehow recapture William Vescio’s and
      VAM’s clients.

      Based upon the evidence presented at the multi-day hearing, this
      court concluded that Appellants originally filed the Form U5s and
      IAPD relating to Bryan Vescio and Ms. Constantakis with reckless,
      and potentially malicious, allegations that, as far as this court
      could surmise, had no basis in fact whatsoever. Thus, this court’s
      orders are, at most, merely post restraints on improper,
      mischievous, unprivileged, and unjustifiable speech. As the
      Supreme Court of Pennsylvania recognized in Willing, such
      consequences were explicitly contemplated by both Blackstone
      and Art. I, § 7 of the Pennsylvania Constitution.

Id. at 8-10 (unnecessary capitalization omitted).

      We disagree with the trial court’s categorizing the first aspect of its

Injunction Orders as “post restraints.” To the extent that the orders enjoin

Appellants “from making false, unsubstantiated, and defamatory statements”

about Appellees, we conclude that this language clearly restricts Appellants’

future speech and, thus, comprises an unconstitutional prior restraint. See

Willing, 393 A.2d at 1157 (concluding that the orders enjoining the appellant

from further demonstrating and/or picketing were clearly prohibited by Article

I, Section 7, and by Goldman Theatres, supra, regardless of the

truthfulness of her speech). Accordingly, we direct the trial court to strike

said language from the Injunction Orders.



                                    - 20 -
J-S38014-21



       As to the remaining portion of the Injunction Orders, which pertains to

the expungement of defamatory language and the amendment of the

previously filed Form U5s and IAPD, Appellants have failed to convince us that

such injunctive relief constitutes a ‘prior restraint’ as prohibited by Article I,

Section 7, Willing, and Goldman Theatres. A ‘prior restraint’ involves an

order forbidding future communications. See Alexander v. U.S., 509 U.S.

544, 550 (1993) (explaining that the term ‘prior restraint’ is used “to describe

administrative and judicial orders forbidding certain communications when

issued in advance of the time that such communications are to occur”). In

fact, the term ‘prior restraint’ in and of itself implies a restraint imposed on

communications prior to or before the communications occur. As noted by

the trial court, in Willing, the injunction orders were found to violate

Pennsylvania’s prohibition on prior restraints “because the orders precluded

Ms. Willing from speaking her opinion freely in the future.” TCO at 8 (citing

Willing, 393 A.2d at 1157-58 (emphasis added)). Moreover, the cases cited

by Appellants in support of their argument similarly involve the overturning of

orders that restricted an individual’s right to freely communicate their

thoughts and feelings in the future.16
____________________________________________


16 See, e.g., Organization for a Better Austin v. Keefe, 402 U.S. 415,
418-19 (1971) (holding that a state court’s injunction prohibiting the
distribution of leaflets critical of the respondent’s real estate practices was an
unconstitutional prior restraint on speech, while noting that the injunction
operated “not to redress alleged private wrongs, but to suppress …
distribution of literature …”) (emphasis added); Franklin Chalfont, 573 A.2d
(Footnote Continued Next Page)


                                          - 21 -
J-S38014-21



       Here, the trial court ordered Appellants to expunge the defamatory

language in the January 13, 2021 Form U5s and IAPD and to file neutral,

amended forms, only after conducting a two-day evidentiary hearing, at which

the trial court found Appellants failed to produce any evidence in support of

the allegations contained in those forms. The Injunction Orders were entered

on April 21, 2021, months after the disputed communications had taken

place, and only after the trial court made a factual finding that Appellants

filed the Form U5s and IAPD “with reckless, and potentially malicious,

allegations that … had no basis in fact whatsoever.” TCO at 10. See also id.

(referring to the allegations in the forms as “improper, mischievous,

unprivileged, and unjustifiable speech”). Thus, we agree with the trial court

that the second portion of its Injunction Orders does no more than require

Appellants to amend and update forms which precipitated the underlying

action.     See Willing, 393 A.2d at 1157-58 (recognizing that such

consequences were contemplated by both Blackstone and Article I, Section
____________________________________________


at 557-58 (concluding that the injunction orders which prevented the
appellants from further picketing, displaying signs, and publishing statements
tending to impute the appellee’s lack of skill, competence, or integrity should
not have been granted as such activities “are clearly protected from prior
restraint under Pennsylvania law”); Johnson v. Pilgrim Mut. Ins. Co., 425
A.2d 1119, 1123 (Pa. Super. 1981) (determining that, “[h]owever noble its
intended purpose,” the portion of the lower court’s order which enjoins the
appellant from further cautioning or advising its policyholders through the use
of printed flyers attached to its policies and/or sending letters were improperly
issued “as that type of restraint is clearly prohibited by the Pennsylvania
Constitution, Art. I, [§] 7, by Goldman Theatres …, and by Willing …”).
Notably, in each of these cases, the injunction orders had no effect on the
communications which had precipitated the filing of the underlying actions.


                                          - 22 -
J-S38014-21



7). Hence, Appellants are due no relief on their prior restraint claim as it

pertains to the remaining portion of the Injunction Orders.

       Next, Appellants argue that a defamation action requires a trial before

a jury of one’s peers and that the two partial days of hearings held by the trial

court in this matter “simply do not satisfy the constitutional requirements of

a jury trial.    Therefore, the [trial court’s] orders plainly violate both the

Pennsylvania and the federal constitutions.” Appellants’ Brief at 31 (citing Pa.

Const. Art. I § 7 (“[A]nd in all indictments for libels the jury shall have the

right to determine the law and the facts, under the direction of the court, as

in other cases[.]”)).17

       We recognize that the right to a jury trial, as preserved by Article I,

Section 6, extends to all causes of action that existed at the time the

Pennsylvania Constitution was adopted. Mishoe v. Erie Ins. Co., 824 A.2d

1153 (Pa. 2003) (citations omitted). The Pennsylvania Constitution does not

prescribe, however, at what stage of an action a trial by jury, if demanded,

must be had. See Application of Smith, 112 A.2d 625, 629 (Pa. 1955). The

only purpose of Article I, Section 6 “is to secure the right of trial by jury before

rights of person or property are finally determined.”           Id. (emphasis in

original).
____________________________________________


17  As noted supra, the language cited by Appellants in support of their
argument was found to be unconstitutional. See Pa. Const. Art. I, § 7, Note
(citing Armao, supra). Appellants should have more appropriately cited
Article I, Section 6 of the Pennsylvania Constitution, which provides for the
right to a jury trial. See Pa. Const. Art. I, § 6 (“Trial by jury shall be as
heretofore, and the right thereof remain inviolate.”).

                                          - 23 -
J-S38014-21



      Given that no final determination has yet been made on the underlying

causes of action in this matter, we reject Appellants’ argument that the

Injunction Orders have deprived them of their right to a jury trial. In reaching

this conclusion, we emphasize that “[t]he purposes of a preliminary injunction

are to preserve the status quo and prevent imminent and irreparable harm

which might occur before the merits of the case can be heard and

determined.” Soja v. Factoryville Sportsmen’s Club, 522 A.2d 1129, 1131

(Pa. Super. 1987). We agree with the trial court that it was necessary to grant

injunctive relief before final disposition in this case, in order to preserve

Appellees’ ability to work in their chosen field. See TCO at 12; see also id.

at 10-11 (enumerating the significant harms that would be endured by

Appellees if the Form U5s and the IAPD are not corrected and noting that

Appellants’ actions have effectively black-balled Appellees from working in the

financial services industry).

      “The procedural steps which must be followed when a preliminary

injunction is sought are enumerated in Rule 1531 of the Pennsylvania Rules

of Civil Procedure. Ordinarily, a preliminary injunction may be issued only

after a written notice and hearing.” Soja, 522 A.2d at 1131 (citing Pa.R.Civ.P.

1531(a)). Moreover, as the trial court noted, Rule 1531(f) specifically outlines

procedures for preliminary or special injunctions involving freedom of

expression. See Pa.R.Civ.P. 1531(f)(1) (providing the defendant the right to

demand a final hearing within three days following the issuance of a

preliminary injunction involving freedom of expression). We discern that the

                                     - 24 -
J-S38014-21



trial court properly entered the Injunction Orders in the instant matter

following notice and an evidentiary hearing, in compliance with the

Pennsylvania Rules of Civil Procedure.       No final hearing was requested by

Appellants.

      After the award of a preliminary injunction, the case proceeds for a

disposition on the merits. Soja, 522 A.2d at 1131. “This final determination

is independent of the court’s prior determination as to the plaintiff’s right to

preliminary relief.” Id. Thus, we agree with the trial court that the remaining

portions of the Injunctive Orders “do no more than preserve the status quo

while this case proceeds to a final determination on the merits[,] which can

still be determined by a jury.” TCO at 12. Appellants have not been deprived

of their right to a jury trial, as they still have the opportunity to fully litigate

the underlying claims.

                II.   Amendment of the Form U5s and the IAPD

      In their second claim, Appellants aver that the trial court erred in

directing them to file “neutral,” amended Form U5s in accordance with

Schedule A, attached to the injunction orders — and in the case of Ms.

Constantakis, a neutral, amended IAPD — as the Injunction Orders improperly

compel speech that is “demonstrably false.”         Appellants’ Brief at 33, 52.

Appellants acknowledge that “both FINRA and Pennsylvania law require

updates to Form U5s if the forms are inaccurate or incomplete based on new

information.”    Id. at 39.   They argue, however, “it does not follow that a

preliminary injunction mandating a plaintiff’s version of disputed facts is a

                                      - 25 -
J-S38014-21



permissible remedy.”        Id. at 40-41.      Rather, Appellants suggest that the

regulations require updates from their perspective, i.e., what Appellants know

and/or believe to be true, and not from the perspective of Appellees. Id. at

41.   They particularly take issue with the trial court’s proposed, amended

language, which suggests that Appellees were “permitted to resign” rather

than “terminated[,]” and that Appellees were “not under internal review for

fraud or wrongful taking of property, or [for] violating investment-related

statutes, regulations, rules or industry standards of conduct.” Id. at 52-53;

see also id. at 43 (citing N.T. Hearing, 4/9/21, at 36-37 (Mr. Bryan’s

testifying that he still firmly believes the Form U5s he filled out are accurate)).

       Appellees counter that the injunctive relief requiring the filing of neutral,

amended Form U5s and an amended IAPD is consistent with the regulatory

obligations imposed upon Appellants,18 as well as the evidence presented at

trial. They contend that Appellants continue to fail in their obligation to amend

the forms in light of the lower court’s findings and lack of evidence to support

those statements. See Ms. Constantakis’s Brief at 33; Bryan Vescio’s Brief at

27.    FINRA requires firms to provide “timely, complete and accurate”

information on the Form U5 and IAPD and to amend and update these forms

____________________________________________


18Appellees note that the Pennsylvania Securities Act of 1972 (70 P.S. §1-
101 et seq.) and the FINRA Guidelines set forth obligations of a reporting
entity or supervisor concerning a Form U5 and/or IAPD.             See Ms.
Constantakis’s Brief at 34 (citing 70 P.S. § 1-304(c) (requiring the prompt
amendment of such forms if the information contained in the document “is or
becomes inaccurate or incomplete in any material respect”)) (some citations
omitted).

                                          - 26 -
J-S38014-21



when new information is identified. See Bryan Vescio’s Brief at 23 (citations

omitted). Appellees assert that amending the Form U5s to indicate they were

“permitted to resign” rather than “terminated” will restore the parties to their

status as it existed immediately prior to the wrongful conduct at issue. Id. at

30. Additionally, they contend that any internal review by Appellants was

aimed at actions carried out solely by William Vescio, not Appellees. Id. at

31 (stating that clear evidence was provided during the evidentiary hearings

to establish Appellees were not involved with the invoicing of clients).

      The trial court rejected Appellants’ argument that its orders requiring

amendment of the Form U5s and the IAPD constitute impermissible compelled

speech:

      In their post[-]hearing brief, Appellants admit that they had a
      regulatory duty to file the Form U5s and the IAPD in the first
      instance. In addition to Appellants’ regulatory duty to file Form
      U5s in certain instances, FINRA’s Form U5 Uniform Termination
      Notice for Securities Industry Registration General Instructions
      provides that “[f]irms are under a continuing to [sic] obligation to
      amend and update Section 7 (Disclosure Questions) until final
      disposition, including reportable matters that occur or became
      known after initial submission of [the Form U5].”5 Just as
      Appellants contend they were required to file the Form U5s and
      the IAPD, Appellants are also required to amend and update the
      filings before final disposition. Id.
          5FINRA’s Form U5 Uniform Termination Notice for Securities
          Industry Registration General Instructions, accessible at
          https://www.finra.org/sites/default/files/AppSupportDoc/p
          015113.pdf (emphasis added).

      Here, Appellants had several months to investigate the
      accusations contained in the Form U5s and the IAPD.
      Nonetheless, Appellants failed to obtain any credible evidence to
      support the allegations as to Ms. Constantakis and Bryan Vescio.
      Thus, this court’s orders requiring Appellants to amend and

                                     - 27 -
J-S38014-21


     update the Form U5 and the IAPD after the multi-day evidentiary
     hearing were required by FINRA. Because this court’s orders were
     in accordance with … FINRA’s regulatory scheme, the orders do
     not constitute compelled speech any more than Appellants’ initial
     filings might be considered compelled speech. Appellants cannot
     use the FINRA rules as both a shield and a sword. A firm’s
     obligation to make an initial filing, and to amend and update any
     erroneous initial filing are equally part of FINRA’s system for
     regulatory compliance.      This court’s orders merely required
     Appellants to complete their regulatory duties by filing the
     required amendments due to their lack of evidence….

TCO at 11-12 (unnecessary capitalization and footnote omitted).

     Moreover, the trial court explained:

     Unlike in Willing, the Form U5s and the IAPD do not merely
     exhibit Appellants’ opinion regarding Bryan Vescio’s and Ms.
     Constantakis’[s] professional integrity. In this case, Appellants’
     filing of the unsubstantiated Form U5s and the IAPD also impact
     Bryan Vescio’s and Ms. Constantakis’[s] very livelihoods and their
     ability to work in the investment industry in any capacity.

     At the hearing, it became clear to this court that, if the record is
     not corrected, Bryan Vescio and Ms. Constantakis will be harmed
     in the following unique and significant ways: (1) they cannot get
     on a trading platform and manage the money of their clients; (2)
     they cannot work in the industry for other registered investment
     advisory firms; and (3) they are at risk of losing the clients that
     they have not already lost…. Appellants’ actions in this case
     effectively black-ball Bryan Vescio and Ms. Constantakis from
     working in the financial services industry in any manner.

Id. at 10-11.

     Finally, the trial court emphasized:

     [I]t does not take any restraint on freedom of expression or
     speech lightly. However, considering the fact that Appellants’
     filings were made merely to comply with Appellants’ regulatory
     duties, and weighing this against the importance of Bryan Vescio’s
     and Ms. Constantakis’[s] right to not be black-balled from their




                                    - 28 -
J-S38014-21


       profession,[19] this court could not turn its back on Bryan Vescio’s
       and Ms. Constantakis’[s] requests for injunctive relief. See
       Rosenberg v. MetLife, Inc., 966 N.E.2d 439, 498-500 (N.Y.
       2007) (clarifying that, even under New York law where Form U5s
       are subject to absolute privilege, individuals are not wholly
       without remedy as they may commence an arbitration proceeding
       or court action to expunge any alleged defamatory language); see
       also Stega v. New York Downtown Hosp., 107 N.E.3d 545,
       545 (N.Y. 2018) (clarifying that even absolute privilege does not
       shield statements, made in an administrative proceeding, that
       defame a person who has no adequate recourse to challenge the
       accusations).

       Appellants had the opportunity to present any and all evidence to
       support the accusations in the Form U5s and the IAPD. However,
       as to Bryan Vescio and Ms. Constantakis, Appellants failed to
       provide this court with any credible, substantive evidence that
       might suggest that Appellants’ filings were made in good faith.
       Moreover, Mr. Bryan’s text messages demonstrate that he was
       willing to amend the filings if the parties could somehow make a
       deal regarding VAM’s clients and the client fees, which Appellants
       feared to lose. This fact alone suggests that Appellants’ filings
       were made with malicious intent. In sum, without any facts to
       support the accusations in the Form U5s and the IAPD, this court
       could not in good conscience permit Appellants [to] use the filings
       to essentially hold Bryan Vescio’s and Ms. Constantakis’[s] careers
       hostage while this case proceeds to a determination on the merits.

Id. at 14-15 (unnecessary capitalization omitted).

       Accordingly, the trial court ordered Appellants to expunge the

defamatory language in the January 13, 2021 Form U5s and IAPD, and to file

neutral, amended forms in accordance with Schedule A, attached to its

____________________________________________


19 “[A] license to pursue a livelihood or engage in a profession … has been
held to be a property right protected by Article I, Section 1 of the Pennsylvania
Constitution[.]” Pennsylvania Game Com’n v. Marich, 666 A.2d 253, 256
(Pa. 1995) (citing Lyness v. Commonwealth, State Bd. of Medicine, 605
A.2d 1204, 1207 (Pa. 1992) (recognizing an individual’s right to pursue a
livelihood or profession as a property right protected by procedural due
process)).

                                          - 29 -
J-S38014-21



Injunction Orders. Pursuant to Schedule A, Appellants are to amend the Form

U5s to indicate that Appellees were “permitted to resign” rather than

“discharged” and to provide the following explanations for their termination.

In the case of Bryan Vescio:

     New information came to light regarding the circumstances
     surrounding [VAM’s] transition to an independent registered
     investment adviser while Mr. Vescio was an investment adviser
     representative of this firm. Upon further review, the firm did not
     find any violations of investment-related statutes, regulations,
     rules or industry standards of conduct. In addition, the firm did
     not find that there was any fraud or wrongful taking of property.

Appellants’ Brief at Appendix C (Amended Form U5 at 1).            As to Ms.

Constantakis, the amended Form U5 shall indicate:

     New information came to light regarding the circumstances
     involving Ms. Constantakis’[s] activities. Upon further review, the
     firm did not find any violations of investment-related statutes,
     regulations, rules or industry standards of conduct. In addition,
     the firm did not find that there was any fraud or wrongful taking
     of property.

Id. at Appendix B (Amended Form U5 at 1). Additionally, the amended Form

U5s are to reflect “No” as the answer to each of the disclosure questions in

Section 7.

     We agree with the trial court that Appellants are obligated to amend the

Form U5s and the IAPD to reflect new developments regarding Appellees’

termination.   In fact, FINRA’s Regulatory Notice 10-39 emphasizes the

importance of amending the Form U5 to reflect accurate and complete

information.

     It is imperative that firms file complete and accurate Form[ U5s]
     in a timely manner because the reported information is used by a

                                   - 30 -
J-S38014-21


      number of constituencies for a variety of reasons. For instance,
      FINRA uses the information to help identify and sanction
      individuals who violate FINRA rules and applicable federal statutes
      and regulations. FINRA, other self-regulatory organizations and
      state regulatory and licensing authorities also use the information
      to make informed employment decisions. Further, investors use
      the Form U5 information that is displayed through BrokerCheck
      when considering whether to do business with a registered (or
      formerly registered) person.

See Regulatory Notice 10-39, Obligation to Provide Timely, Complete and

Accurate    Information    on   Form     U5,    FINRA    (Sept.    7,   2010),

https://www.finra.org/rules-guidance/notices/10-39.

      Instantly, the trial court made significant factual findings following an

evidentiary hearing on Appellees’ requests for special preliminary injunctive

relief. The court determined that Appellants failed to produce any evidence in

support of their allegations that Appellees violated any investment-related

statutes, regulations, rules, or industry standards of conduct, and concluded

that Appellants’ filing of the Form U5s and the IAPD was done with reckless,

and potentially malicious, intent. See TCO at 9-10. We believe such findings

constitute “facts or circumstances” which Appellants certainly should be aware

cause the forms they originally filed to be “inaccurate or incomplete.” See id.

However, we also agree with Appellants that, to the extent the amended

language proposed by the trial court indicates “the firm” did not find any

wrongdoing on the part of Appellees, such language should not be compelled

at this juncture. See Appellants’ Brief at 43 (citing N.T. Hearing, 4/9/21, at

36-37 (Mr. Bryan’s insisting that he has not changed his mind and still firmly

believes the forms are accurate)).      The Form U5s and IAPD should be


                                    - 31 -
J-S38014-21



amended, rather, to report the trial court’s preliminary findings regarding

Appellees in the pending litigation. We believe such amendments will comply

with FINRA’s regulations, providing the public with accurate information, while

also meeting the trial court’s objective of preventing Appellants from

essentially holding Appellees’ careers hostage while this case proceeds to a

final determination on the merits. Thus, we remand for the trial court to make

the appropriate changes to Schedule A.

         III. Prerequisites for Imposing a Preliminary Injunction

      Initially, we note that the Injunction Orders, as amended supra, are

mandatory preliminary injunctions, in that they command positive acts on the

part of Appellants, i.e., the filing of amended Form U5s and an amended IAPD,

to maintain the status quo of the parties. See Greenmoor, Inc. v. Burchick

Const. Co., Inc., 908 A.2d 310, 312-13 (Pa. Super. 2006). “[I]n general,

appellate inquiry is limited to a determination of whether an examination of

the record reveals that any apparently reasonable grounds support the trial

court’s disposition of the preliminary injunction request.” Summit Towne

Centre, Inc., 828 A.2d at 1001 (internal quotation marks and citation

omitted). The standard of review differs, however, where the trial court has

granted a mandatory preliminary injunction. See id. at 1001 n.7. Such a

remedy is extraordinary and should be utilized only in the rarest of cases. See

id. at 1005 n.13.

      This Court has explained:




                                    - 32 -
J-S38014-21


        Generally, preliminary injunctions are preventive in nature
        and are designed to maintain the status quo until the rights
        of the parties are finally determined. There is, however, a
        distinction between mandatory injunctions, which command
        the performance of some positive act to preserve the status
        quo, and prohibitory injunctions, which enjoin the doing of
        an act that will change the status quo. This Court has
        engaged in greater scrutiny of mandatory injunctions and
        has often stated that they should be issued more sparingly
        than injunctions that are merely prohibitory. Thus, in
        reviewing the grant of a mandatory injunction, we have
        insisted that a clear right to relief in the plaintiff be
        established.

     As the above elucidates, in reviewing the grant of a mandatory
     preliminary injunction, we must examine the merits of the
     controversy and ensure that “a clear right to relief in the plaintiff
     is established.”

Greenmoor, Inc., 908 A.2d at 313 (quoting Mazzie v. Commonwealth,

432 A.2d 985, 988 (Pa. 1981)).     Moreover, “[t]o establish a clear right to

relief, the party seeking an injunction need not prove the merits of the

underlying claim, but need only demonstrate that substantial legal questions

must be resolved to determine the rights of the parties.” SEIU Healthcare

Pennsylvania v. Commonwealth, 104 A.3d 495, 591 (Pa. 2014). See also

Ambrogi v. Reber, 932 A.2d 969, 980 (Pa. Super. 2007) (“For a right to be

‘clear,’ it must be more than merely ‘viable’ or ‘plausible.’    However, this

requirement is not the equivalent of stating that no factual disputes exist

between the parties.”) (citations omitted); Fischer v. Department of Public

Welfare, 439 A.2d 1172, 1174 (Pa. 1982) (explaining that “since a

preliminary injunction is designed to preserve the status quo pending final

resolution of the underlying issues, it is obvious that the ‘clear right’



                                    - 33 -
J-S38014-21



requirement is not intended to mandate that one seeking a preliminary

injunction establish his or her claim absolutely”).

      The law of this Commonwealth requires that a petitioner seeking a

preliminary injunction must establish every one of the following prerequisites:

      The party must show: 1) that the injunction is necessary to
      prevent immediate and irreparable harm that cannot be
      adequately compensated by damages; 2) that greater injury
      would result from refusing an injunction than from granting it, and
      concomitantly, that issuance of an injunction will not substantially
      harm other interested parties in the proceedings; 3) that a
      preliminary injunction will properly restore the parties to their
      status as it existed immediately prior to the alleged wrongful
      conduct; 4) that the activity it seeks to restrain is actionable, that
      its right to relief is clear, and that the wrong is manifest, or, in
      other words, must show that it is likely to prevail on the merits;
      5) that the injunction it seeks is reasonably suited to abate the
      offending activity; and 6) that a preliminary injunction will not
      adversely affect the public interest.

Warehime v. Warehime, 860 A.2d 41, 46-47 (Pa. 2004) (citing Summit

Towne Centre, Inc., 828 A.2d at 1002 (internal citations and quotation

marks omitted)). The burden is on the party who requested injunctive relief.

Id. at 47. If the petitioner fails to establish any one of the aforementioned

prerequisites, a reviewing court need not address the others. Greenmoor,

Inc., 908 A.2d at 313-14.

      Here, Appellants maintain the trial court erred in its determination that

Appellees established each of the foregoing elements in connection with their

requests for special injunctive relief. We begin our analysis with the fourth

prerequisite, i.e., that the petitioner must show the activity it seeks to restrain

is actionable, that its right to relief is clear, and that the wrong is manifest,


                                      - 34 -
J-S38014-21



or, in other words, that it is likely to prevail on the merits, see Warehime,

860 A.2d at 46-47, because our discussion of that element impacts our

discussion of the other five requirements. Appellants assert that Appellees’

right to relief “is far from clear,” and that Appellees are not likely to succeed

on the merits.   Appellants’ Brief at 54, 56-62.     Thus, we must determine

whether Appellees produced substantial, credible evidence in support of their

claims. See Kessler v. Broder, 851 A.2d 944, 948 (Pa. Super. 2004).

      To prevail on the merits of a defamation claim, the plaintiff must prove:

(1) the defamatory character of the communication; (2) publication by the

defendant; (3) its application to the plaintiff; (4) understanding by the

recipient of its defamatory meaning; (5) understanding by the recipient of it

as intended to be applied to the plaintiff; (6) special harm resulting to the

plaintiff from its publication; and (7) abuse of a conditionally privileged

occasion.   42 Pa.C.S. § 8343(a).     When the issue is properly raised, the

defendant has the burden of proving: (1) the truth of the defamatory

communication; (2) the privileged character of the occasion on which it was

published; and (3) the character of the subject matter of defamatory comment

as of public concern. 42 Pa.C.S. § 8343(b).

      Instantly, the content of the statements made by Appellants on the

publicly available Form U5s and the IAPD is not contested, nor is the

applicability of those statements to Appellees. As to the defamatory nature

of these statements, we discern from the record that Appellees have produced




                                     - 35 -
J-S38014-21



sufficient credible evidence to establish the defamatory character of said

communications. It is well-established that:

     A communication is defamatory if it tends to harm the reputation
     of another as to lower him in the estimation of the community or
     to deter third persons from associating or dealing with him. A
     communication is also defamatory if it ascribes to another
     conduct, character or a condition that would adversely affect his
     fitness for the proper conduct of his proper business, trade or
     profession. If the court determines that the challenged publication
     is not capable of a defamatory meaning, there is no basis for the
     matter to proceed to trial; however, if there is an innocent
     interpretation and an alternate defamatory interpretation, the
     issue must proceed to the jury.

Krajewski v. Gusoff, 53 A.3d 793, 802-03 (Pa. Super. 2012) (quoting Maier

v. Maretti, 671 A.2d 701 (Pa. Super. 1995)). “[W]hen determining whether

a communication is defamatory, the court will consider what effect the

statement would have on the minds of the average persons among whom the

statement would circulate.”   Id. at 803.      Notably, communications which

merely “annoy or embarrass” an individual are not sufficient as a matter of

law to create an action in defamation. Maier, 671 A.2d at 704.

     Furthermore, “the nature of the audience hearing the remarks is a

critical factor in determining whether the communication is defamatory.” Id.

(citing Gordon v. Lancaster Osteopathic Hospital Ass’n, 489 A.2d 1364

(Pa. Super. 1985) (noting that the court must consider the expertise and

knowledge of those to whom the publication is circulated and consider the

effect it is fairly calculated to produce)). See id. (citing Rybas v. Wapner,

457 A.2d 108, 111 (Pa. Super. 1983) (concluding that since the statement



                                   - 36 -
J-S38014-21



was made only to a fellow attorney, the intended publication was extremely

limited and, thus, it would not harm the reputation of the plaintiff in the

community); Agriss v. Roadway Express, Inc., 483 A.2d 456, 462 (Pa.

Super. 1984) (determining a statement published to an employee’s

supervisors and co-workers concerning the employee’s opening of company

mail was defamatory because public contempt and ridicule was clear)).

       Appellees testified at length during the preliminary injunction hearing

regarding their roles at VAM, the validity of the allegations made against them

by Appellants, and the detrimental effect that the Form U5 and IAPD

statements have had on their careers.20 Appellees’ testimony supports the

trial court’s finding that there was no factual basis for the wrongdoings alleged

by Appellants in the published forms.              For instance, Bryan Vescio

demonstrated that he had no involvement in creating or sending invoices to

clients. See N.T. Hearing, 4/6/21, at 107 (Bryan Vescio’s testifying that he

never saw the invoices at any point and that he had no authority to create or

send invoices to clients).       Likewise, Ms. Constantakis established that she

never created, sent, or collected invoices in the name of VAM. See id. at 128

(Ms. Constantakis’s stating that she was not involved with the invoicing

____________________________________________


20The trial court found Appellees’ testimony credible. See C.H.L. v. W.D.L.,
214 A.3d 1272, 1276 (Pa. Super. 2019) (“[T]he credibility of witnesses and
the weight to be accorded to their testimony is within the exclusive province
of the trial court as the fact finder.”); Samuel-Bassett v. Kia Motors
America, Inc., 34 A.3d 1, 32 (Pa. 2011) (“Where … the evidentiary record
supports the trial court’s credibility determinations, we are bound to accept
them.”).

                                          - 37 -
J-S38014-21



process at all, other than checking the accuracy of numbers); Id. at 95-97,

100 (William Vescio’s confirming that Ms. Constantakis had no direct

involvement in billing customers, that Mr. Vescio always prepared the

invoices, and that he even mailed them himself).

      Conversely, Appellants have failed to meet their burden of proving the

truth of the challenged statements. See 42 Pa.C.S. § 8343(b)(1). As the trial

court stated,

      Appellants had a full, multi-day evidentiary hearing before
      adjudication of the request for immediate relief. At this hearing,
      Appellants had the opportunity to present relevant evidence,
      testimony, and perform cross-examination.             Nevertheless,
      Appellants failed to produce any credible, substantive evidence
      that Ms. Constantakis or Bryan Vescio violated any investment-
      related statutes, regulations, rules, and industry standards of
      conduct. Appellants also failed to present any evidence that Ms.
      Constantakis or Bryan Vescio violated their fiduciary duties with
      intent to defraud clients by sending client invoices and requesting
      that funds be paid to an unlicensed and unregistered advisor
      entity. In fact, Appellants presented no evidence that Bryan
      Vescio or Ms. Constantakis ever did anything with the invoices at
      all.

TCO at 18. We further observe that Appellants’ brief contains only bald denials

of the falsity and defamatory character of the challenged statements.

      Additionally, Appellees demonstrated that their professional reputations

have been damaged and that Appellants’ statements have negatively affected

their ability to properly conduct business. See N.T. Hearing, 4/6/21, at 146-

51 (Ms. Constantakis’s recounting her damaged reputation with wholesalers

and clients, her inability to secure a relationship with a custodian and/or to

service clients, and her client’s waning comfort level as a result); Id. at 109-


                                     - 38 -
J-S38014-21



11 (Bryan Vescio’s describing the “extremely damaging” impact that the Form

U5 has had on his career, i.e., his inability to work in the industry and/or to

service existing clients, and the negative impact it has had on current client

relationships, as well as building relationships with potential future clients).

         Moreover, due to the purpose of the Form U5 and IAPD and the forms’

accessibility by the public, statements contained therein are certainly wide-

reaching. See FINRA Regulatory Notice 10-39, supra (acknowledging that

the information contained in a Form U5 is utilized by state regulatory and

licensing authorities to make informed registration and licensing decisions, by

firms to help them make informed employment decisions, and by investors

when considering whether to do business with a registered person). Hence,

allegations of SEC violations, wrongful taking of property, and intent to

defraud clients would undoubtedly damage Appellees’ professional reputations

and adversely affect their ability to conduct business in the financial services

industry.     We agree with the trial court that as a result of Appellants’

defamatory statements, “Ms. Constantakis and Bryan Vescio continue to

experience ongoing harm, including but not limited to, loss of clients, loss of

business opportunity, reputational harm, and loss of customer goodwill.” TCO

at 19.

         Lastly, in determining whether Appellees have established a clear right

to relief regarding their defamation claims against Appellants, we consider the

privileged nature of Appellants’ statements and whether such privilege has

been abused. By way of background, “a publisher of defamatory matter is not

                                      - 39 -
J-S38014-21



liable if the publication was made subject to a privilege, and the privilege was

not abused.      Communications made on a proper occasion, from a proper

motive, in a proper manner, and based upon reasonable cause are privileged.”

Elia v. Erie Ins. Exchange, 634 A.2d 657, 661 (Pa. Super. 1993) (internal

citations and quotation marks omitted). “Depending upon the importance of

the publisher’s actions to society, the privilege may be absolute or

conditional/qualified.” Id. Compare Baird v. Dun & Bradstreet, Inc., 285

A.2d 166 (Pa. 1971) (finding credit reports conditionally privileged since a

credit reporting agency is in the business of reporting financial information to

subscribers who request such service), with Paintz v. Behrend, 632 A.2d

562 (Pa. Super. 1993) (recognizing an absolute privilege for judges, lawyers,

litigants, and witnesses regarding statements made during legal actions). We

observe that Pennsylvania case law reflects a narrow scope intended for the

grant of an absolute privilege. See Miketic v. Baron, 675 A.2d 324, 329 (Pa.

Super. 1996) (citations omitted).21

____________________________________________


21 The Pennsylvania Supreme Court explained the reasons for the absolute
privilege:

       A judge must be free to administer the law without fear of
       consequences. This independence would be impaired were he to
       be in daily apprehension of defamation suits. The privilege is also
       extended to parties to afford freedom of access to the courts, to
       witnesses to encourage their complete and unintimidated
       testimony in court, and to counsel to enable him to best represent
       his client’s interests.

Id. at 328 (citing Binder v. Triangle Publications, Inc., 275 A.2d 53, 56
(Pa. 1971) (some citations omitted)).


                                          - 40 -
J-S38014-21



      In Miketic, this Court examined a series of Pennsylvania cases in which

a conditional privilege was found to apply and recognized:

         “An occasion is conditionally privileged when the
         circumstances are such as to lead any one of several
         persons having a common interest in a particular subject
         matter correctly or reasonably to believe that facts exist
         which another sharing such common interest is entitled to
         know.” Rankin v. Phillippe, … 211 A.2d 56, 58 ([Pa.
         Super.] 1965) [(]quoting[] Restatement of Torts § 596
         (1939)[)].

      Thus, proper occasions giving rise to a conditional privilege exist
      when (1) some interest of the person who publishes defamatory
      matter is involved; (2) some interest of the person to whom the
      matter is published or some other third person is involved; or (3)
      a recognized interest of the public is involved.

Miketic, 675 A.2d at 329 (some citations omitted).         Moreover, we have

determined:

      Once a conditional privilege applies, a plaintiff’s defamation cause
      of action can survive only if the privilege was abused.

         Abuse of a conditional privilege is indicated when the
         publication is actuated by malice or negligence, is made for
         a purpose other than that for which the privilege is given,
         or to a person not reasonably believed to be necessary for
         the accomplishment of the purpose of the privilege, or
         included defamatory matter not reasonably believed to be
         necessary for the accomplishment of the purpose.

Foster v. UPMC South Side Hosp., 2 A.3d 655, 665 (Pa. Super. 2010)

(internal citations omitted).

      It is not settled under Pennsylvania law whether statements made in a

Form U5 are subject to a conditional or absolute privilege. Instantly, while

acknowledging the majority view in other states is to afford such statements




                                     - 41 -
J-S38014-21



a conditional privilege,22 Appellants suggest that an absolute privilege should

be applied in this case. Appellants’ Brief at 56 (citing Merkam v. Wachovia

Corp., 2008 WL 2214649 at *6 (Pa. Com. Pl. Phila. Cty. April 8, 2008)). As

Appellees point out, however, Merkam applies New York law and is not

binding on this Court. See Ms. Constantakis’s Brief at 44; Bryan Vescio’s Brief

at 35; see also Branham v. Rohm and Haas Co., 19 A.3d 1094, 1103 (Pa.

Super. 2011) (stating “common pleas court decisions are not binding on

appellate courts”) (citation omitted). Appellants have failed to provide any

other Pennsylvania case law to support their claim of absolute privilege. See

42 Pa.C.S. § 8343(b)(2) (providing the defendant has the burden of proving,

when properly raised, that the statements were privileged). Given the narrow

scope generally prescribed for an absolute privilege in this Commonwealth and

Appellants’ lack of relevant authority, we are unconvinced by their argument.

See Miketic, 675 A.2d at 329.

       Appellees, on the other hand, argue that the Form U5 statements are

subject to a conditional privilege, which can be overcome by a showing that

the statement was made with malice or negligence.         In support of their

position, they cite Preston v. Fid. Brokerage Servs., 2020 WL 822134




____________________________________________


22See Bryan Vescio’s Brief at 36 n.11 (citing numerous cases reflecting that
the majority of jurisdictions that have considered this issue applied a
conditional privilege to Form U5 statements).

                                          - 42 -
J-S38014-21



(W.D. Pa. Feb. 19, 2020).23 In Preston, the plaintiff alleged that his employer

engaged in a scheme to unlawfully terminate him because of his age by falsely

accusing him of professional wrongdoing, and then published defamatory

statements on a Form U5 as to why he was terminated. Id. at *1. Similar to

the matter presently before us, the employer in Preston argued that an

absolute privilege should apply to statements made in a Form U5, citing

Merkam and relying solely on New York case law, while the plaintiff argued

that Pennsylvania case law supports the majority view of affording conditional

privilege for FINRA Form U5 disclosures. Id. at *10. The plaintiff persuasively

argued that the Pennsylvania Constitution protects an individual’s right to

reputation, and that pursuant to defamation case law in Pennsylvania,

Pennsylvania courts would not apply absolute privilege to Form U5 disclosures.

Id. (citing Pa. Const. Art. I, § 1 (naming the protection of an individual’s

reputation as an inherent and indefeasible right)).

       In the circumstances of conditional privilege, the parties differed as to

whether malice or negligence is required to overcome such a privilege;24

____________________________________________


23 “While we recognize that federal district court cases are not binding on this
[C]ourt, Pennsylvania appellate courts may utilize the analysis in those cases
to the extent we find them persuasive.” Umbelina v. Adams, 34 A.3d 151,
159 n.2 (Pa. Super. 2011) (citations omitted).
24The plaintiff argued that Pennsylvania would permit a showing of negligence
to overcome the conditional privilege in Preston. Id. (citing Menkowitz v.
Peerless Publications, Inc., 211 A.3d 797, 806 (Pa. 2019) (quoting
American Future Systems, Inc. v. Better Business Bureau of Eastern
Pennsylvania, 923 A.2d 389, 400 (Pa. 2007)) (“In general, in Pennsylvania,
(Footnote Continued Next Page)


                                          - 43 -
J-S38014-21



however, they agreed that the majority view requires a showing of malice to

defeat a conditional privilege for a Form U5 disclosure. Id. at *11.

       The Preston Court deemed there was sufficient evidence to establish

that the employer’s Form U5 statements were “sound and reasonable” and

concluded that the plaintiff failed to produce any contrary evidence to

demonstrate a question of material fact regarding negligence on the part of

the employer to defeat conditional privilege.       Id.   For the purpose of its

analysis, it considered the lowest standard for privilege – conditional privilege

to be defeated by negligence – and determined that the employer’s conduct

“qualified for conditional privilege to preclude the plaintiff’s defamation claim.”

Id.   Accordingly, the Preston Court granted the employer’s motion for

summary judgment on the defamation claim arising from the Form U5 filing.

Id. at *12.    Notably, the applicable standard for overcoming privilege under

these circumstances was left unresolved by Preston, as the Preston Court

merely stated “regardless of whether conditional privilege can be defeated by

negligence or malice,” the plaintiff failed to establish even the lowest standard

of negligence. Id.

       Although there remains uncertainty as to the level of privilege that

should be granted to Form U5 statements, we conclude Appellees have
____________________________________________


for a private figure defamation plaintiff to establish a defamation claim, the
plaintiff must prove that the defamatory matter was negligently published to
overcome [the] defendant’s conditional privilege.”). The employer argued
that, “where the defamatory statements are made on the required FINRA
Form U5, Pennsylvania would require plaintiff to demonstrate malice in order
to overcome the conditional privilege.” Id.

                                          - 44 -
J-S38014-21



established a likelihood that the trial court in this matter would apply a

conditional rather than absolute privilege. We further believe that Appellees

have produced sufficient evidence to overcome the conditional privilege by a

showing of negligence on the part of Appellants.25             “[T]he appropriate

standard of fault depends on whether the plaintiff is a public or private figure.”

American Future Systems, 923 A.2d at 400 (citing Gertz v. Robert Welch,

Inc., 418 U.S. 323 (1974)).26 As Appellees are clearly private figures, the

standard of negligence would most likely be applied. However, we need not

make a definitive determination as to the applicable standard to overcome

Appellants’ conditionally privileged statements at this juncture, as this

constitutes a substantial legal question which must be resolved in order to

determine the parties’ rights.        See SEIU Healthcare Pennsylvania, 104

A.3d at 591 (“To establish a clear right to relief, the party seeking an injunction

need not prove the merits of the underlying claim, but need only demonstrate


____________________________________________


25 The trial court found Appellants filed the Form U5s and the IAPD “with
reckless, and potentially malicious, allegations[,]” which is a higher threshold
to overcome than negligence.

26See id. (explaining that if the plaintiff is a public official or public figure and
the statement relates to a matter of public concern, the plaintiff must establish
that the defendant made a false and defamatory statement with actual malice,
whereas a private figure defamation plaintiff must prove that the defamatory
matter was published with “want of reasonable care and diligence to ascertain
the truth” or, more simply, “with negligence”); see also id. at 399 (noting
that the courts’ previous focus on whether the speech is of public or private
concern has been replaced by an inquiry into whether the plaintiff is a public
or private figure for the purpose of determining the appropriate standard of
fault).

                                          - 45 -
J-S38014-21



that substantial legal questions must be resolved to determine the rights of

the parties.”); Agriss v. Roadway Exp., Inc., 483 A.2d 456, 463 (Pa. Super.

1984) (“It is a question of law whether privilege applies in a given case, but a

question of fact for the jury whether a privilege has been abused.”). Based

on the foregoing, we conclude that Appellees have established a clear right to

relief on their defamation claims.27

       We now consider the first prerequisite to the issuance of a preliminary

injunction, i.e., whether the injunction is necessary to prevent immediate and

____________________________________________


27 Accordingly, we need not address whether Appellees’ right to relief is clear
on their other claims. Nevertheless, we note that the trial court found
Appellees would also likely proceed on their tortious interference claims. See
TCO at 19 (citing Strickland v. University of Scranton, 700 A.2d 979, 985
(Pa. Super. 1997) (indicating that to prevail on the merits for a tortious
interference claim, a party must prove there was: (1) the existence of a
contractual relation between the complainant and a third party; (2) the
purposeful action on the part of the defendant, specifically intended to harm
the existing relation; (3) the absence of privilege or justification on the part
of the defendant; and (4) the occasioning of actual legal damage as a result
of the defendant’s conduct)). The trial court stated:

       For the same reasons articulated with regard to the claim for
       defamation, this court determined Appellants acted recklessly,
       and perhaps maliciously, by filing the Form U5s and the IAPD
       without any evidence to support the accusations therein.
       Therefore, Appellants cannot claim the protection of any
       conditional privilege. Furthermore, these statements intentionally
       caused damage to Ms. Constantakis[’s] and Bryan Vescio’s
       livelihoods by interfering with their ability to fulfill their contractual
       and fiduciary duties to existing clients. Accordingly, this court
       determined that Ms. Constantakis and Bryan Vescio are also likely
       to succeed on their claims for tortious interference.

Id. We would conclude there is sufficient evidence in the record to support
the trial court’s determination.


                                          - 46 -
J-S38014-21



irreparable harm that cannot be adequately compensated by damages.

Appellants challenge the trial court’s determination that this prerequisite has

been satisfied, arguing that Appellees’ alleged harm can be adequately

compensated by money damages.         Appellants’ Brief at 65.   They further

contend that Appellees remain licensed to act as investment advisers and,

thus, have not suffered irreparable harm.     Id. at 65-66 (noting that VAM

obtained its RIA after the filing of the Form U5s and remains an RIA). We find

this argument unconvincing.

      “An injury is regarded as ‘irreparable’ if it will cause damage which can

be estimated only by conjecture and not by accurate pecuniary standard.”

West Penn Specialty MSO, Inc. v. Nolan, 737 A.2d 295, 299 (Pa. Super.

1999) (citation omitted); see also id. (explaining that “the unbridled threat”

of the continuation of the challenged action and “incumbent disruption of …

customer relationships” establishes the existence of irreparable harm).

Pennsylvania courts have consistently maintained that the disruption of

business relationships and the “impending loss of a business opportunity or

market advantage may be aptly characterized as an ‘irreparable injury’ for …

the purpose of a preliminary injunction.”        The York Group, Inc. v.

Yorktowne Caskets, Inc., 924 A.2d 1234, 1242-43 (Pa. Super. 2007)

(quoting Kessler v. Broder, 851 A.2d 944, 951 (Pa. Super. 2004)).

      Instantly, the trial court found the preliminary injunctions necessary to

prevent immediate and irreparable harm, “as every day the defamatory Form

U5s and IAPD remain in place, Bryan Vescio and Ms. Constantakis stand to

                                    - 47 -
J-S38014-21



lose clients, business opportunities, and customer goodwill.” TCO at 16. The

court added, “[t]he extent of [their] lost business opportunity can be

estimated only by conjecture.” Id. Upon review, we conclude that the record

contains substantial evidence to support the trial court’s finding that this

element has been met.

      At the evidentiary hearing, William Vescio, owner and President of VAM,

testified that the consequences of Appellants’ filing of the Form U5s have been

“devastating” and have stopped him from earning a livelihood. N.T. Hearing,

4/6/21, at 50. He explained:

      Our business is completely shut down. We have no revenues, we
      can’t see our clients’ accounts, municipal accounts. We can’t
      make trades in them and we need to make trades. These are
      important accounts because they are public funds. We can’t get
      on any investment platforms even though we are RIA approved,
      RIA now. They won’t allow us until the U5s are changed. We can’t
      even affiliate with another new RIA now to get on other platforms
      because of the U5s. It basically stops us from doing any business.

Id. Additionally, he stated that he lost one of his largest and oldest clients

and that multiple other clients have expressed concern over the pending

litigation and, therefore, were exploring the option of taking their business

elsewhere. Id.

      Likewise, Bryan Vescio testified that the effects of the Form U5s have

been “extremely damaging” to his career. Id. at 109. He stated that he is

unable to control his client’s assets because VAM cannot land a securities

platform, and he fears that he will be unemployable in the industry as long as

the Form U5s remain unchanged. Id. He explained that Form U5s become


                                    - 48 -
J-S38014-21



part of an employee’s public, permanent record, and that an IAR with a record

indicating such allegations as made against him by Appellants would be seen

as a liability to another RIA. Id. at 109-10.

      Ms. Constantakis also provided testimony at the evidentiary hearings

regarding the impact Appellants’ statements have had on her, professionally.

She stated that the Form U5 and IAPD have damaged her reputation with

wholesalers and clients and that she has been unable to secure a relationship

with a custodian to service her clients. Id. at 146. She has been turned down

by prior colleagues and two potential employers expressly because of the Form

U5. Id. at 146-47. She also explained that as time goes by, the damage only

grows, because the comfort level of existing clients wanes.         Id. at 150.

Notably, the testimonial evidence produced by Appellees is consistent with the

purpose of the Form U5, as recognized by FINRA.         See FINRA Regulatory

Notice 10-39, supra (noting that the Form U5 is used by “FINRA, other self-

regulatory organizations and state regulatory and licensing authorities … to

make informed registration and licensing decisions,” by firms “to help them

make informed employment decisions,” and by investors “when considering

whether to do business with a registered (or formerly registered) person”).

      We believe that the unbridled threat to Appellees’ careers in the financial

industry caused by the existence of the Form U5s and the IAPD, which contain

damaging allegations found at this juncture to have no basis in fact, as well

as the incumbent disruption of Appellees’ business relationships constitute

irreparable harm, necessitating preliminary injunctive relief. See Nolan, 737

                                     - 49 -
J-S38014-21



A.2d at 299 (citing New Castle Orthopedic Associates v. Burns, 392 A.2d

1383, 1386 (Pa. 1978) (determining that grounds for an injunction are

established where the plaintiff’s proof of injury “foreshadows the disruption of

established business relations which would result in incalculable damage”

should the disruption continue)); see also John G. Bryant Co., Inc. v. Sling

Testing and Repair, Inc., 369 A.2d 1164, 1167 (Pa. 1977) (affirming the

granting of a preliminary injunction to enforce a restrictive covenant in an

employment agreement and explaining that “the possible consequences of

[the]    unwarranted    interference     with   customer   relationships   …   is

unascertainable and not capable of being fully compensated by money

damages”); Nolan, 737 A.2d at 299 (explaining that the disruption of

established business relations “may manifest itself in a loss of new business

not subject to documentation, the quantity and quality of which are ‘inherently

unascertainable’”) (citation omitted).

        Next, Appellants contend the second and sixth prerequisites have not

been satisfied. See Warehime, 860 A.2d at 46-47 (requiring as the second

prerequisite that a party show “greater injury would result from refusing an

injunction than from granting it, and, concomitantly, that issuance of an

injunction will not substantially harm other interested parties in the

proceedings[,]” and to demonstrate that “a preliminary injunction will not

adversely affect the public interest[,]” as the sixth prerequisite).

        Regarding the second element, Appellants claim that granting the

injunctions would substantially cause harm to them, because the Injunction

                                       - 50 -
J-S38014-21



Orders intrude on their First Amendment rights. Appellants’ Brief at 62 (citing

Elrod v. Burns, 427 U.S. 347, 373-74 (1976) (providing that the loss of First

Amendment freedoms constitutes irreparable injury)). Given our disposition

regarding the constitutionality of the Injunction Orders and the striking of the

prior restraint language, this claim has been rendered moot. See Orfield v.

Weindel, 52 A.3d 275, 277 (Pa. Super. 2012) (“Our Courts cannot decide

moot or abstract questions….”) (citation omitted). Nevertheless, we would

agree with the trial court that greater injury would result here from refusing

the injunction rather than granting it, because Appellees’ livelihoods are at

stake. As the trial court explained,

      Ms. Constantakis and Bryan Vescio are incapable of earning
      employment or income in their chosen profession solely because
      of the language included in the Form U5s and the IAPD. The
      unsubstantiated accusations of securities violations, fraud, and
      breach of fiduciary duty to clients effectively black-ball Ms.
      Constantakis and Bryan Vescio from working in the financial
      services industry.

TCO at 16. On the other hand, there is no risk of harm to Appellants or other

interested parties in granting the injunctions.       As amended supra, the

Injunction Orders merely require Appellants to update the forms to reflect the

trial court’s findings and to inform the public of the pending litigation arising

from Appellees’ termination. The trial court acknowledged:

      [I]t agrees with Appellants’ contention that, if Form U5s or an
      IAPD were subject to improper amendment, there could be a risk
      of harm to the public in that regulators and the public are not on
      notice of potential misconduct[;] however, in this case, because
      Appellants’ accusations against Ms. Constantakis and Bryan
      Vescio were made recklessly and without any basis in fact, there


                                       - 51 -
J-S38014-21


      is no risk of harm to the public or to existing or potential clients
      of VAM or BAS.

Id. at 16-17.    Thus, we would agree with the trial court that the second

prerequisite is satisfied.

      As to the sixth factor, Appellants suggest the Injunction Orders are

“adverse to the public interest” because they undermine the system in place

to protect the public from unscrupulous actors in the securities industry.

Appellants’ Brief at 63.     We reject this argument.   Indeed, “[t]he rules of

FINRA ‘are designed to prevent fraudulent and manipulative acts and

practices, to promote just and equitable principles of trade, and, in general,

to protect investors and the public interest.’” Preston, 2020 WL 822134 at

*4 (quoting 15 U.S.C. § 78o-3(b)). However, in this instance, it is “Appellants’

unsubstantiated accusations in the Form U5s and the IAPD [that] ultimately

mislead the public and prevent Ms. Constantakis and Bryan Vescio from

conducting business and from making a living.” TCO at 20. Hence, we agree

with the trial court’s conclusion that “precluding Appellants from black-balling

Bryan Vescio and Ms. Constantakis with the unsubstantiated Form U5 and

IAPD disclosures will not adversely affect the public interest.”     Id. (citing

Bancroft Life & Cas. ICC, Ltd. v. Intercontinental Management Ltd.,

456 Fed. Appx. 184, 189 (3d. Cir. 2012) (holding that preventing companies

from interfering with another’s existing or prospective business relations,

especially when such interference involves defamation, furthers the public

interest)). Moreover, we note that Appellants are entitled to further update

the forms in the event of any future developments in the pending litigation.

                                      - 52 -
J-S38014-21



      Finally, Appellants allege that Appellees have failed to establish the third

and fifth prerequisites for imposition of a preliminary injunction. They claim

that the Injunction Orders will not properly restore the parties to their status

quo prior to the alleged wrongful conduct, nor are they reasonably suited to

abate the offending activity. Appellants’ Brief at 70. These claims are also

meritless.

      In support of its finding that the third prerequisite has been satisfied,

i.e., the preliminary injunction will properly restore the parties to their status

as it existed immediately prior to the wrongful conduct, the trial court opined:

      “The status quo to be maintained by a preliminary injunction is
      the last actual, peaceable and lawful noncontested status which
      proceeded      the    pending     controversy.”        Allegheny
      Anesthesiology Associates, Inc. v. Allegheny General
      Hosp., 826 A.2d 886, 894 (Pa. Super. 2003) (citation omitted).
      This court’s order[s] provide[] Ms. Constantakis and Bryan Vescio
      with the opportunity to continue to work in the financial services
      industry, as they did prior to the filing of the unsubstantiated
      statements in the Form U5s and the IAPD.

TCO at 17. We agree.

      With respect to the fifth prerequisite, i.e., whether the injunction is

reasonably suited to abate the offending activity, Appellants aver that the

Injunction Orders are “overly broad” and “outright unconstitutional.”

Appellants’ Brief at 70.    Having already stricken the language enjoining

Appellants from exercising their freedom of speech and having declared the

remaining portion of the Injunction Orders constitutional as amended, supra,

we need only address Appellants’ broadness challenge. The Injunction Orders

merely require Appellants to amend the Form U5s and the IAPD to reflect the

                                      - 53 -
J-S38014-21



trial court’s findings.   “Because Appellants presented no evidence that Ms.

Constantakis or Bryan Vescio actually participated in any nefarious conduct,

or that Appellants had any legitimate reason to believe this might have been

the case, [the trial] court determined that an injunction is reasonably suited

to abate the offending activity.”    TCO at 20.   Given the lack of evidence

produced by Appellants, we agree.

      In sum, we conclude that all six prerequisites for the imposition of

preliminary injunctions have been satisfied.

      Accordingly, we vacate the portion of the Injunction Orders that enjoin

Appellants from “making false, unsubstantiated, and defamatory statements”

about Appellees. We affirm the remaining portion of the Injunction Orders

and remand with instructions for the trial court to amend Schedule A in

accordance with this opinion.

      Vacated in part.      Affirmed in part.   Case remanded.    Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/5/2022




                                     - 54 -
J-S38014-21




              - 55 -